   Case 9:19-cv-80358-DMM Document 31-2 Entered
                                     Exhibit B  on FLSD Docket 09/16/2019 Page 1 of 2


David Beckerman

From:                                 jeff feldman <jefffeldman411@yahoo.com>
Sent:                                 Thursday, August 1, 2019 2:31 PM
To:                                   Andrew Seiden
Subject:                              Fw: CONFIRMATION OF FUNDS TRANSFERRED




----- Forwarded Message -----
From: "kapatoesm@aol.com" <kapatoesm@aol.com>
To: "jefffeldman411@yahoo.com" <jefffeldman411@yahoo.com>
Sent: Thursday, December 29, 2016, 11:27:26 AM EST
Subject: CONFIRMATION OF FUNDS TRANSFERRED

           Order Number: 190343158


                    From: Business Advantage Chk - 9988 : Avail. Bal $5,440,270.63


                      To:   TALISMAN EQUITY CONTRIBUTION (BB&T)


           Delivery speed: Same Day


                 Amount: $75,000.00


                     Fee: $30.00


              Frequency: One time, immediately


            Start on date: 12/29/2016


   Estimated arrival date: 12/29/2016

    Transfer description : TALISMAN PROOF OF FUNDS


       Email to recipient : Email to

                            MARTY@CONFIRMEDFUNDS.COM

                            Email from
                            avarga03@aol.com

                            Subject
                            Money Transfer from KINGFISH INSURANCE SERVICES, LLC

                            Message
                            Hi,

                            $75000 is being transferred electronically to your account at BB&T.

                            Contact me directly if you have any questions. I've chosen to have
                            this message sent from my bank to confirm that the transfer is
                            scheduled.

                            Regards,
                            KINGFISH INSURANCE SERVICES, LLC



                                                                  1
   Case 9:19-cv-80358-DMM Document 31-2 Entered on FLSD Docket 09/16/2019 Page 2 of 2
Mark J. Kapatoes
President
Kapatoes Insurance Services, LLC
203-507-6068

This message and any other attachment thereof contains information that is confidential and privileged. Unless you are
the addressee or authorized to receive for the addressee, you may not use, copy or disclose the message or any
information contained in the message to anyone. If you have received the message in error, please advise the sender by
reply and delete the message. Thank you.




                                                           2
